DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the feature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the error detecting".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 introduces “an error-detecting” code.
This is not intended to be a complete list of indefiniteness issues.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “TPM” in claim 10 is used by the claim to mean “trusted point module,” while the accepted meaning is “trusted platform module.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (20190042707).
Regarding claims 1, 9, and 18, Young teaches A method in a circuit comprising: / A system comprising: a logic circuit configured to:/ A system comprising: a logic circuit configured to (abstract):
receiving, from a central processing unit (CPU), a first part of a license payload and a license signature covering the license payload, the license signature being generated using a private encryption key (par.50-55); 
receiving a second part of the license payload from a memory, the CPU being unable to modify the second part of the license payload (par.63-65); 
generating a hash using the first part and the second part of the license payload (par.63-65); 
verifying the license signature using the hash and a public encryption key associated with the private encryption key (par.63-66); and 
when the verifying is successful, communicating with circuitry to enable functionality of the circuitry specified in the license payload (par.51-54, 63-65).
Regarding claim 2, Young teaches wherein the verifying comprises: decrypting the license signature using the public encryption key; and comparing the decrypted license signature to the hash, wherein the verifying is successful when the decrypted license signature matches the hash (par.63-65).
Regarding claim 3, Young teaches wherein the first part of the license payload includes an identifier for the functionality of the circuitry to be enabled (par.51-54, 63-65).
Regarding claim 4, Young teaches wherein the second part of the license payload includes a serial number for a system, the system including the circuit and the circuitry (par.22-23, 44-47).
Regarding claim 8, Young teaches wherein the communicating includes at least one of controlling an enable input of the circuitry, controlling access to a bus of the circuitry, and writing to registers of the circuitry (par.51-54, 63-65).
Regarding claim 10, Young teaches wherein the cryptography engine is a trusted point module (TPM) (par.41-46).
Regarding claim 11, Young teaches wherein the TPM is further configured to store the public encryption key (par.41-46).
Regarding claim 12, Young teaches wherein the logic circuit is a field programmable gate array (FPGA) (par.41-46).
Regarding claim 13, Young teaches wherein the public encryption key is included in the FPGA's configuration data (par.41-46).
Regarding claim 19, Young teaches wherein at least some of the license payload uniquely identifies the system (par.22-23, 44-47).
Regarding claim 20, Young teaches wherein the logic circuit is further configured to disable the functionality of the circuitry when the encrypted license signature is not verified (par.63-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Young, and further in view of Gupta (20170091458).
Regarding claim 5, Young does not expressly disclose, however, Gupta teaches switching to a license verification mode from another operating mode (par.28-31).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Young to provide different modes as taught by Gupta.
One of ordinary skill in the art would have been motivated to perform such a modification to validate secure access to resources (Gupta, par.20-35).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young, and further in view of Ito (20170257369).
Regarding claim 6, Young does not expressly disclose, however, Ito teaches wherein the circuitry is at least one of an application-specific integrated circuit (ASIC), application-specific standard part (ASSP), and System-on-Chip (SoC) (par.23-27, 57-60).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Young to enable different hardware features as taught by Ito.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect licensed products (Ito, par.1-3, 20-30).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Young, and further in view of Johnson (20140317720).
Regarding claim 7, Young does not expressly disclose, however, Johnson teaches wherein the feature is at least one of Media Access Control security (MACsec) and Internet Protocol Security (IPsec) (par.58-63).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Young to enable different features as taught by Johnson.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect licensed products (Johnson, par.2-9, 50-65).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Young, and further in view of Kamrowski (20090282399).
Regarding claim 14, Young does not expressly disclose, however, Kamrowski teaches wherein the secure memory further stores a check value calculated using an error-detecting code and the second part of the license payload (par.36-38).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Young to provide error detection as taught by Kamrowski.
One of ordinary skill in the art would have been motivated to perform such a modification to further validate received information (Kamrowski, par.30-44).
Regarding claim 15, Young/ Kamrowski teaches wherein the error detecting code is a cyclic redundancy check (CRC) (Kamrowski, par.30-44).
Regarding claim 16, Young/ Kamrowski teaches wherein the secure memory further stores another copy of the second part of the license payload and the check value (Kamrowski, par.30-44).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Young, and further in view of Desai (20170235928).
Regarding claim 17, Young does not expressly disclose, however, Desai teaches wherein a line card comprises the circuitry specified in the license payload (par.22-29).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Young to license specific hardware components as taught by Desai.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect access to resources (Desai, par.2-7, 18-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419